t c memo united_states tax_court marc l mancini petitioner v commissioner of internal revenue respondent docket no filed date yosef yisroel manela for petitioner paulmikell a fabian and sarah a herson for respondent memorandum findings_of_fact and opinion holmes judge marc mancini claims to have lost millions of dollars gambling he says the normal limits on gambling-loss deductions shouldn’t apply to him because his gambling was a side effect of a prescription drug that over a short time caused him to lose the ability to control his impulses the commissioner says there’s no proof of that and even if there is mancini hasn’t substantiated the amounts of his losses or shown that they qualify as casualty losses a background findings_of_fact marc mancini worked hard and studied hard for many years he made good money saved carefully and strategically bought los angeles real_estate he gambled occasionally but only small amounts and never more than dollar_figure at a time in mancini was diagnosed with parkinson’s disease he received treatment from dr mark lew a prominent neurologist and professor at the usc school of medicine in dr lew prescribed pramipexole the generic name for mirapex a drug dr lew had given patients in clinical trials even before it had received food and drug administration fda approval dr lew initially prescribed a very small dose for mancini--0 mg a day he gradually increased mancini’s dose which by wa sec_4 mg a day the medicine worked and mancini’s symptoms improved significantly but in mancini started doing odd things he vacuumed a lot and became compulsive about his cleanliness he spent a week researching and obsessing over which mattress to buy he started falling asleep suddenly while driving he had suicidal thoughts and he started gambling--a lot at first it was just lottery tickets then he started going to casinos-- especially the venetian in las vegas and morongo near palm springs then he moved to online gambling that’s where he says he suffered his biggest losses though he didn’t keep logs of his gambling activity in mancini told dr lew that he had become still more compulsive and was gambling but he minimized the extent of his gambling and said he had it under control this was not true over the next two years gambling wiped out all of his bank accounts and all but dollar_figure of his retirement savings in he also started selling his real_estate for less than fair_market_value he first sold a house he owned in manhattan beach to its tenants for a quick dollar_figure when he believed the true value was closer to dollar_figure million mancini says he liked the tenants but thinks he would’ve put the house on the open market if he’d been in his right mind he also sold property in massachusetts that he thought was worth dollar_figure for only dollar_figure he explained that with this sale he felt indebted to the buyer who had cared for his mother he used the proceeds from both of these sales to pay gambling debts in mancini’s wife and daughter stepped in they visited dr lew and told him that mancini had gambled away nearly everything he had this surprised dr lew because mancini had told him things were under control dr lew took mancini off pramipexole and the compulsive behaviors stopped mancini still gambles occasionally but only to the limited extent he did before b pramipexole mancini isn’t the only person who’d done weird things while taking pramipexole pramipexole is a dopamine agonist meaning it activates dopamine receptors in the brain that helps parkinson’s patients control their movements but can also affect the brain’s executive function in a way that distorts risk reward assessments pramipexole was approved by the fda in and by the early 2000s there were reports of users’ developing impulse control disorders icds which make sufferers unable to control their behavior despite negative consequences the most common icds observed among parkinson’s patients taking pramipexole were compulsive eating mancini gained about pounds while on the drug shopping or gambling and hypersexuality by around the correlation between pramipexole and these icds was widely accepted today physicians prescribing the drug closely monitor patients for signs that they’re developing an icd the incidence of these behaviors is tied to dosage but not directly--they don’t tend to occur until the dosage hits a certain level though they can worsen as doses are maintained at or above that point not everyone on pramipexole has these problems but a major study suggests that the percentage of people who do is significant according to the study dopamine agonist users are 2½ to times more likely than nonusers to develop an icd the icds tend to go away once the patients stop taking pramipexole although there can be residual effects when the fda first approved it pramipexole didn’t come with warnings about icds in general or gambling in particular today however it specifically warns that it can cause compulsive gambling c pramipexole lawsuits many many people have sued pramipexole’s makers over the drug’s side effects hundreds of individual cases have been consolidated into multijurisdiction litigation in the u s district_court for the district of minnesota see 493_fsupp2d_1376 j p m l transferring all pramipexole cases in re mirapex prods liab litig 246_frd_668 d minn several hundred cases pending one plaintiff who went to trial in received a jury verdict for dollar_figure million charbonneau v boehringer ingelheim pharm inc civil no special verdict d minn date ecf no many other plaintiffs have reached confidential settlements see in re mirapex prods liab litig mdl no wl at n d minn date report and recommendation adopted in part rejected in part wl d minn date mancini joined such a case in date the court found that he should have known about the side effects by date and dismissed his case because he hadn’t filed it within california’s two-year statute_of_limitations see mancini v boehringer ingelheim pharm inc in re mirapex prods liab litig civil no wl d minn date report and recommendation id wl d minn date order adopting report and recommendation aff’d 912_f3d_1129 8th cir d mancini’s tax returns mancini filed income_tax returns while all of this was going on he filed his return in date with the help of a preparer on it he reported dollar_figure in gambling winnings deducted dollar_figure for gambling_losses to extent of winnings and claimed no casualty losses on his return which he filed in date with the help of a preparer he reported dollar_figure in gambling winnings deducted dollar_figure for gambling_losses to extent of winnings and reported no casualty losses mancini prepared hi sec_2010 return himself using turbotax he reported dollar_figure in gambling winnings deducted dollar_figure for gambling_losses and claimed a dollar_figure casualty_loss for investment portfolio and home the commissioner noticed the casualty_loss and selected the return for audit mancini wasn’t done filing returns for though in date he filed self-prepared amended returns for and directly with the irs appeals_office on the amended return he claimed a dollar_figure million casualty_loss for investment portfolio which reduced his reported taxable_income from dollar_figure to dollar_figure on his amended return he claimed a dollar_figure million casualty_loss for investment portfolio which reduced his taxable_income from dollar_figure million to dollar_figure e audit petition and trial in date the commissioner issued mancini a notice_of_deficiency nod for disallowing the original dollar_figure casualty_loss and asserting a sec_6662 penalty on the alternate grounds of negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial valuation misstatement mancini timely petitioned our court in his petition mancini said he had a net_operating_loss that has not yet carried over from previous years and that o nce that loss carries over it will offset any income for mancini later gave the irs appeals_office an amended_return for which his attorney had prepared on it he increased hi sec_2010 casualty_loss from dollar_figure to dollar_figure he also carried forward and deducted the dollar_figure million excess casualty losses he’d recently claimed for and the commissioner didn’t accept or process this return here’s a table to help keep all these returns straight amended amended amended dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number - - big_number big_number big_number big_number - - - - big_number gambling winnings gambling_losses casualty losses casualty_loss carried forward all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise we tried the case in los angeles at trial dr praveen kambam a forensic psychiatrist testified as an expert witness that pramipexole had caused mancini’s compulsive gambling the parties stipulated forms w-2g certain gambling winnings that show mancini’s gross winnings from the venetian and morongo casinos in the parties also stipulated computer-generated records from the venetian that provide more detail about his activities there but neither party called a witness to explain how to read them no records from online gambling websites were introduced mancini did try to introduce some spreadsheets that didn’t indicate who had made them or when they were prepared he said they somehow reflected the extent of the gambling_losses he’d discussed with a revenue_agent which we explained was both hearsay and irrelevant to the tax court’s de novo redetermination we didn’t admit them at trial but mancini nevertheless attached what appear to be the same spreadsheets to his reply brief along with a letter between his attorney and the commissioner’s the commissioner moved to strike these attachments and we said we’d address his motion in our opinion which we do by striking them they are still irrelevant mancini lived in california at all relevant times so absent a stipulation to the contrary this case is appealable to the ninth circuit see sec_7482 although the commissioner had asserted a penalty in the nod at trial he didn’t introduce any evidence that he’d complied with sec_6751 see graev v commissioner graev iii 149_tc_485 ndollar_figure citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 mancini hadn’t mentioned the penalty in his petition but both parties said it was at issue in their pretrial memos and discussed it in their briefs opinion we will answer four questions did pramipexole cause mancini’s compulsive gambling if so can mancini deduct his disastrous compulsive gambling_losses as casualty losses did mancini substantiate those losses is mancini liable for a sec_6662 penalty we consider each i did pramipexole cause mancini’s disastrous compulsive gambling this is a tax case but the main factual question it raises is neuropharmacological was mancini’s compulsive gambling a side effect of pramipexole answering this question requires us to evaluate the testimony of mancini’s expert dr kambam a daubert expert testimony that’s help ful to the trier of fact is admissible in the form of an opinion or otherwise if it’s based on sufficient facts or data is the product of reliable principles and methods and is reliably applied to the facts of the case fed r evid this standard applies to all specialized knowledge see 526_us_137 but it grew from the supreme court’s decision in 509_us_579 which specifically addressed scientific evidence see fed r evid advisory committee’s note to amendment there the court stressed that judges should focus on principles and methodology not on conclusions when deciding whether evidence was scientific daubert u s pincite toward that end it suggested considering whether proffered theories have been tested published in peer-reviewed journals or widely accepted as well as what any known error rates were id pincite we follow these standards too see eg trimmer v commissioner 148_tc_334 136_tc_326 we have applied them to diagnoses see trimmer t c pincite but we more often address them in connection with experts’ valuation reports see eg boltar llc t c pincite esgar corp v commissioner tcmemo_2012_35 wl at aff’d 744_f3d_648 10th cir santa monica pictures llc v commissioner tcmemo_2005_104 wl at before applying the daubert factors we need to consider what the expert testimony is for there are two possibilities describing a general scientific principle or phenomenon or applying a scientific principle or phenomenon to the facts of the case see david l faigman john monahan christopher slobogin group to individual g2i inference in scientific expert testimony u chi l rev describing these as framework and diagnostic evidence respectively see also 564_us_338 n distinguishing between systemic bias prevalence of bias at individual employer and effect of bias on putative class members these two types of testimony often get blended together in a single expert’s report or testimony see faigman et al supra pincite but it’s important for us to distinguish between them because the daubert factors apply a bit differently to each type see id pincite b pramipexole and icds dr kambam a board-certified psychiatrist and neurologist testified about the side effects of pramipexole in general--ie he gave framework evidence see id pincite he told us that parkinson’s affects movement because it decreases the number of neurons that produce dopamine he explained that pramipexole treats parkinson’s because it’s a dopamine agonist--essentially a substitute for natural dopamine that turns on dopamine receptors dr kambam went on to say that pramipexole doesn’t just make the parts of the brain that control movement think they’re getting more dopamine--it also has that effect on the parts of the brain that control executive functions like impulse control that’s why people taking pramipexole are 2½ to times more likely than the average person to develop an icd but that risk doesn’t set in when doses are low instead it appears suddenly once doses reach a certain threshold level according to dr kambam the correlation between pramipexole and icds is now generally accepted and has been since around how does dr kambam know all of this he didn’t conduct the research that led to these conclusions instead his knowledge comes from reading published studies--he even directly cited one during his testimony he’s qualified to give this framework testimony because his medical training makes him especially qualified to critique the validity of those studies’ methodologies see faigman et al supra pincite his framework testimony then was essentially a review of the relevant published scientific studies an approval of the methodologies those studies used and an assertion that the studies’ conclusions are widely accepted in the scientific community see id his testimony is therefore somewhat like a review article--a type of academic publication that summarizes and critiques all of the existing literature on a specific topic see thomas mann a guide to library research method sec_66 at trial we explained that we were already familiar with two review articles about pramipexole’s side effects brendan j kelley andrew p duker peter chiu dopamine agonists and pathologic behaviors parkinson’s disease https www hindawi com journals pd and chris b aiken pramipexole in psychiatry a systematic review of the literature j clinical psychiatry these say exactly what dr kambam did parkinson’s patients taking dopamine agonists have a heightened risk of becoming that article was daniel weintraub et al impulse control disorders in parkinson disease a cross-sectional study of patients archives of neurology compulsive gamblers but that risk ends when they stop taking the drug see aiken supra pincite kelley et al supra pincite regardless of whether we rely on dr kambam’s testimony or consider the review articles directly the evidence linking pramipexole and compulsive gambling satisfies daubert both the testimony and the articles show that numerous studies employing scientifically valid methodologies have tested and demonstrated a connection between pramipexole and icds see daubert u s pincite those studies have been published in peer-reviewed journals and their findings are generally accepted by the medical community see id pincite the commissioner doesn’t point to any contrary framework evidence and hasn’t given us any reason to question the evidence we have we therefore find both dr kambam’s testimony and the review articles are also consistent with dr lew’s anecdotal testimony that he noticed some dose-related icd onset in patients during the clinical trials for pramipexole in the early 2000s in this case dr kambam succinctly summarized the existing literature’s findings we note however that we can judicially notice facts that can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned fed r evid b that includes facts related to scientific evidence for example in trimmer v commissioner 148_tc_334 we judicially noticed that the information and diagnostic techniques in the fifth edition of the diagnostic and statistical manual of mental disorders dsm- met professional standards had been subjected to peer review and were widely accepted in the scientific community ie we judicially noticed that the dsm-5 satisfied daubert once such a finding is made there would seem to be no reason not to also judicially notice the information itself that a small but noticeable number of patients who take pramipexole suffer a disastrous loss of inhibition c mancini’s compulsive gambling whether pramipexole can cause icds though isn’t what’s at issue here that was just a preliminary question we needed to answer before moving on to the ultimate fact we need to find whether pramipexole caused mancini’s disastrous compulsive gambling see faigman et al supra pincite dr kambam opined that it did--ie he gave diagnostic evidence id pincite unlike his framework testimony which he was qualified to give because of his knowledge his opinion about pramipexole’s effect on mancini rests on his skill and experience as a diagnostician applying framework information to specific factual situations id pincite dr kambam didn’t treat mancini the facts to which he applied his knowledge of pramipexole’s effects came from dr lew’s reports those reports probably would’ve been inadmissible hearsay if mancini had tried to introduce them directly and the statements from mancini and his family contained within the reports would’ve made a second layer of hearsay but experts can give opinions based on inadmissible hearsay if the facts they relied on are of a type that experts in the particular field would reasonably rely on in forming an opinion on the subject fed r evid see daubert u s pincite and dr lew’s reports certainly meet this standard see 155_f3d_1130 9th cir from dr lew’s reports dr kambam knew that mancini reached his peak pramipexole dose in and went off the drug in he also knew from reviewing mancini’s gambling activities--another kind of hearsay--that mancini’s compulsive gambling occurred only between and noting this correlation and knowing that pramipexole causes some people to develop icds when they reach certain dosages dr kambam drew the conclusion that pramipexole caused mancini to gamble compulsively applying daubert to diagnostic evidence is trickier than applying it to framework evidence see faigman et al supra passim diagnostic testimony applies general scientific principles to a specific case and the conclusion is usually untestable see id pincite and of course opinions about individual litigants are unlikely to be the subject of peer-reviewed articles that leaves us to consider whether the process by which dr kambam reached his conclusion is reliable id pincite here that process was knowing that dr lew himself also testified to the specific facts dr kambam relied on it’s okay that we only have one factor to consider when deciding whether his opinion is scientific not all of the daubert factors are pertinent to every continued pramipexole can cause compulsive gambling noting that mancini’s own compulsive gambling perfectly coincided with his peak pramipexole use and inferring that pramipexole caused mancini’s compulsive gambling we think basic logic is a valid methodology under daubert that pramipexole can cause compulsive gambling is clear and we find that mancini compulsively gambled only when his pramipexole dose was at its maximum this hardly seems coincidental we therefore find it more_likely_than_not that mancini’s compulsive gambling was a side effect of pramipexole ii are mancini’s gambling_losses casualty losses the code says taxpayers can deduct nonbusiness losses that arise from fire storm shipwreck or other_casualty or from theft sec_165 such losses are deductible only to the extent that they exceed dollar_figure and of a taxpayer’s adjusted_gross_income sec_165 and and taxpayers must claim continued case see 526_us_137 union carbide corp subs v commissioner tcmemo_2009_50 wl at aff’d 697_f3d_104 2d cir basic logic is also one would hope not beyond the abilities of judges or juries for that reason diagnostic testimony like this is often less helpful than the framework testimony it applies--after all the factfinder has to make up his own mind about causation anyway the deduction for the year in which the loss actually occurred sec_165 sec_1_165-1 sec_1_165-7 income_tax regs neither the code nor the regulations define other_casualty but courts sensibly applying the canon of ejusdem generis have consistently held that the general term other_casualty must mean something like the specific terms that precede it-- fire storm and shipwreck see eg 680_f2d_91 11th cir aff’g 76_tc_593 torre v commissioner tcmemo_2001_218 wl at aff’d 52_fedappx_965 9th cir see also 407_f2d_838 9th cir aff’g 48_tc_245 as a result an other_casualty is a loss arising from something sudden unexpected or unusual see eg maher f 2d pincite the caselaw contains numerous variations on this phrase see eg 76_tc_580 sudden unusual unexpected and accidental 48_tc_430 sudden unexpected violent and not due to deliberate or willful actions by the taxpayers 3_tc_1 undesigned sudden and unexpected some cases also use the term cataclysmic see 73_tc_130 torre v commissioner tcmemo_2001_218 wl at aff’d 52_fedappx_965 9th cir but we’ve specifically held that the magnitude of the casualty is not and should not be the controlling factor in determining whether a questioned event qualifies for casualty_loss deduction treatment white t c pincite in white for example we allowed a casualty-loss deduction for the value of a diamond that popped out of an engagement ring and disappeared in a gravel driveway after a car door was accidentally slammed on the ring-wearer’s hand id see also revrul_72_592 continued 57_tc_714 n dubin v commissioner tcmemo_1976_256 35_tcm_1120 revrul_72_592 1972_2_cb_101 not from progressive deterioration due to a steadily operating cause even if the damage was not discovered until it was complete 120_f2d_253 2d cir taxpayers can therefore deduct losses for property damaged by blasting 3_tc_1 or lost during the abrupt fall of saigon 73_tc_130 but can’t deduct losses caused by the slower havoc wreaked by termites fay f 2d pincite dry rot 120_f2d_244 9th cir or disease maher f 2d pincite 76_tc_580 mancini argues that the icd his pramipexole caused fits this definition of an other_casualty according to him it was sudden because it manifested abruptly once his dosage reached a certain level it was unexpected because neither he nor dr lew anticipated it and it was unusual even for pramipexole takers continued 1972_2_cb_101 there we suggested that the dollar_figure threshold would prevent taxpayers from deducting as casualty losses everyday household and other losses which are less than cataclysmic in impact or scope white t c pincite a physical damage the commissioner disagrees with these characterizations and also raises an important point a casualty_loss is deductible only if the taxpayer’s property suffered physical damage and here there was none see eg furer v commissioner 33_f3d_58 9th cir wl at loss must be the result of physical damage to property aff’g without published opinion tcmemo_1993_165 28_tc_717 physical damage of property prerequisite aff’d 252_f2d_425 4th cir dubin t c m cch pincite same mancini insists that these cases don’t say what they do--he says they’re each really about whether an event was a casualty not whether physical damage to property was required for a casualty_loss and that their statements about what a casualty_loss requires are therefore dicta it’s a gallant attempt at hair-splitting but it’s also wrong let’s look at the caselaw the wellspring of precedent in this area is 28_tc_717 there a flood ruined the records a bank kept in its basement but didn’t really damage the bank building itself id pincite the bank claimed a casualty_loss arguing that the risk that the basement could flood again reduced the building’s market_value id pincite we disallowed the deduction because the flood neither damaged the building nor caused the taxpayer to abandon it id pincite we explained that whatever loss was suffered was due only to the fluctuation in the building’s value which wasn’t a casualty_loss id pincite the ninth circuit applied the same reasoning in 407_f2d_838 and 477_f2d_452 9th cir aff’g tcmemo_1970_352 in both those cases the taxpayers claimed casualty losses for drops in the value of their properties following mudslides that didn’t actually damage the properties but did raise fears of future mudslides pulvers f 2d pincite kamanski f 2d pincite in each case the ninth circuit disallowed the deduction because the mudslide hadn’t physically damaged the taxpayer’s property pulvers f 2d pincite kamanski f 2d pincite in pulvers the court specifically held that the types of losses sec_165 names--fire storm shipwreck and theft-- surely involve physical damage or loss of the physical property pulvers f 2d pincite and in kamanski the ninth circuit disallowed the deduction because t he loss in market_value was not due to damage caused by the casualty ie the mudslide kamanski f 2d pincite the rule that a casualty_loss requires physical damage to property has held fast through the decades in dubin t c m cch pincite a college student was called to active_duty after his parents had paid for his room and board they got no refund but they also got no deduction the call wasn’t unexpected and there was no physical damage to any property id pincite in furer wl at the ninth circuit affirmed our holding that financial losses the taxpayers suffered as a result of a stock market crash weren’t deductible casualty losses because they were the result of fluctuation in the market and not the result of any physical injury to the taxpayers’ property in torre wl at we held that a taxpayer couldn’t deduct as a casualty the loss he suffered from selling his house to escape racist harassment because the harassment was ongoing and not sudden and the taxpayer offered no evidence showing any serious physical damage or destruction to his property and in pang v commissioner tcmemo_2011_55 wl at we disallowed a bad driver’s deduction for a wrongful-death settlement because even though the car accident was a casualty and the payment the taxpayer had to make was a loss the loss wasn’t due to physical damage to the taxpayer’s property we also explained that the taxpayer’s remedy from the harassment and vandalism would be found in civil or criminal remedies but not in the internal_revenue_code torre wl at quoting kalbfleisch v commissioner t c memo in each of these cases we had to decide whether a taxpayer was entitled to a casualty-loss deduction which necessarily meant we had to decide what the prerequisites for that deduction were and each decision unequivocally held that physical damage to the taxpayer’s property was a prerequisite of a casualty_loss deduction we’ll follow suit sixty-odd years of caselaw notwithstanding mancini argues that physical damage can’t be a prerequisite of a casualty-loss deduction because in general the code doesn’t limit the definition of property to just physical assets mancini doesn’t cite any cases that support this argument and as we’ve seen the caselaw on casualty losses says the exact opposite but he does cite something interesting an irs publication that says a taxpayer can deduct as a casualty the loss on deposits that occurs when a bank credit_union or other financial_institution becomes insolvent or bankrupt irs pub casualties disasters and thefts pincite this would suggest that physical damage to the taxpayer’s property might not be required for a casualty_loss fortunately for the commissioner his own publications aren’t the law see eg stengel v commissioner tcmemo_1992_570 wl at aff’d without published opinion 996_f2d_1227 9th cir we have said however that we’ll treat revenue rulings which also aren’t binding precedent as concessions and it’s tempting to do the same with publication here see 119_tc_157 but even if we did that publication says only that taxpayers can claim as a casualty the type of loss that occurs when a bank becomes insolvent or goes bankrupt see irs pub pincite--it doesn’t authorize casualty-loss deductions for decreases in bank accounts generally we’re therefore not inclined to let publication upset decades of caselaw from both our court and the ninth circuit we do find that mancini’s brain was damaged by the pramipexole but physical damage to property remains one of the prerequisites of a casualty-loss deduction mancini’s depleted bank accounts and the money he left on the table when he made bad real-estate deals didn’t suffer any physical damage so even if the onset of his icd was sudden unexpected and unusual mancini isn’t entitled to a sec_165 deduction for his gambling_losses b calculating a casualty_loss the lack of physical damage to any of his property isn’t the only thing standing between mancini and a sec_165 deduction the way casualty losses are calculated also shows that the kind of losses he’s claiming simply don’t qualify under sec_165 the regulations tell us that the amount of a casualty_loss is the fair_market_value of the property immediately before the casualty minus the fair_market_value of the property immediately after the casualty sec_1_165-7 b income_tax regs this amount is reduced by any compensation received from insurance see farber t c pincite citing 305_us_468 and can’t exceed the taxpayer’s adjusted_basis in the property see sec_1_165-7 income_tax regs how would we apply this method to mancini mancini claims he suffered gambling_losses over the course of three years these losses were necessarily the result of dozens or hundreds of individual gambling sessions and probably thousands of separate wagers and the property he claims he lost was the money in his bank accounts how do we determine what the value of these accounts was immediately before and immediately after the casualty which he says was the onset of his icd assuming we had an exact date for that we suppose we could treat the account balances on that date as the immediately before fair_market_value mancini then would need us to use the fair_market_value on the date he went off pramipexole as the immediately after date--even though it was three years laterdollar_figure mancini would also have to show that the only withdrawals from his accounts during those three years went towards fueling his compulsive gambling which we doubt would be possible he’d also have to show his bases in the accounts he says were depleted that might be feasible for cash he’d put into continued what is more a three-year-long casualty is not sudden a revenue_ruling summarizing caselaw tells us that sudden means swift and precipitous and not gradual and progressive revrul_72_592 c b pincite even if the onset of the icd was sudden and even if mancini didn’t realize what was happening to his savings until three years later the gambling_losses grew gradually over time--mancini himself is trying to deduct compulsive-gambling losses for three separate tax years that makes the losses he sustained just like damage from slow-moving termites or dry rot which can start without the taxpayer’s knowledge and take years to discover but isn’t a casualty because the damage is not sudden see fay f 2d pincite mancini’s losses are simply not what the code considers a casualty they progressed over the course of three years and there was no physical damage to any of his property sec_165 allows the deduction of only specific types of losses--it’s not a stand-in for all the types of damages that would be recoverable continued regular savings or checking accounts but could be tricky for retirement accounts he made pretax contributions to which could have zero bases see cohen v commissioner tcmemo_2004_227 wl at in a civil_action see torre wl at kalbfleisch v commissioner tcmemo_1991_61 61_tcm_1902 dollar_figure iii did mancini substantiate his losses even if we had found that mancini’s compulsive-gambling losses were casualty losses he could still deduct them only if he substantiated their amounts sec_6001 sec_1_6001-1 income_tax regs on hi sec_2010 return mancini deducted a dollar_figure loss but the records in evidence don’t show losses anywhere close to that amount his forms w-2g from show that he won dollar_figure and the only other records of his gambling activity that we have are from the venetian and morongo casinos no witness explained these records and we if his compulsive-gambling losses were deductible casualty losses mancini would also have to contend with sec_165 that section says gambling_losses are deductible only to the extent of gambling winnings mancini acknowledges that we’ve held that this limitation applies to professional gamblers because sec_165’s specific proscription takes precedence over sec_162’s general allowance of business-expense deductions see valenti v commissioner tcmemo_1994_483 wl at but mancini has two arguments for why sec_165 wouldn’t apply to him first he says that sec_165 and sec_165 are equally specific so neither controls he also says that the public policy underlying sec_165 d --which is to discourage gambling--doesn’t make sense for mancini whose gambling was involuntary these are interesting arguments but because we’ve determined that mancini didn’t have a casualty_loss to begin with they’re not arguments we need to address we urge readers interested in the interplay of potentially conflicting subsections of a single statutory section to read 566_us_639 can decipher only a few things about them for example both casinos’ records contain the same information that’s on mancini’s w-2gs and some pages of the venetian records appear to list limo rides and other perks the casino gave him ten pages of the venetian records also appear to list individual slot machines that mancini played each listing shows when and for how long mancini played the machine and has entries for coin in and coin out we’re not exactly sure how to interpret these but even if we make the inferences most favorable to mancini--that his winnings or losses from each machine are the differences between the total coin in and coin out expressed in dollars and not some other denomination of actual coin and that all losses came directly from his accounts--the losses are far less than the dollar_figure in winnings he reported from all gambling sources that year mancini therefore hasn’t shown by a preponderance_of_the_evidence that he actually suffered the losses he claimed on his return therefore as an alternative holding even if his losses were the result of a casualty they still wouldn’t be deductibledollar_figure mancini thinks he still doesn’t have a deficiency for even if we don’t allow the casualty_loss he claimed for that year according to him the continued iv is mancini liable for a sec_6662 penalty the commissioner determined a penalty against mancini under sec_6662 which imposes a penalty on understatements that are substantial see sec_6662 d or that are due to negligence or disregard of rules and regulations see sec_6662 c the commissioner has the initial burden of production for penalties determined against individuals sec_7491 he meets part of his burden for a substantial-understatement penalty here because mancini’s continued excess casualty losses he claimed for and on the self-prepared amended returns he gave to the irs appeals_office carry forward and more than eliminate any income from see sec_172 c mancini thinks that neither we nor the commissioner can question his entitlement to the carryforwards because the commissioner already accepted the underlying deductions from and but the taxpayer bears the burden of establishing both the actual existence of net operating losses in the prior years and the amount of such losses that may be carried to the years at issue 115_tc_605 see also rule a lee v commissioner tcmemo_2006_70 wl at a return that merely claims a deduction isn’t proof of that deduction because it only sets forth petitioner’s claimed nol and does not establish petitioner’s entitlement thereto lee wl at citing 62_tc_834 we can therefore examine facts from those years even though they aren’t before us because doing so is necessary to determine whether mancini really does have losses to carry forward and apply against hi sec_2010 deficiency sec_6214 keith t c pincite lee wl at mancini’s substantiation of the and compulsive-gambling losses he wants to carry forward is no better than his substantiation for hi sec_2010 losses and even if it was his losses weren’t casualty losses just as hi sec_2010 losses weren’t which means they weren’t deductible anyway mancini’s purported losses for and don’t offset any of hi sec_2010 deficiency deficiency is more than dollar_figure and more than of the tax he should’ve reported see sec_6662 the commissioner also says that mancini’s failure to substantiate his purported casualty losses means that mancini was negligent see sec_6662 sec_1_6662-3 income_tax regs a mancini’s defense mancini argues that he shouldn’t have to pay the penalty because substantial_authority supported his return position he argues that the commissioner approved the amended and tax returns that he gave to the irs appeals_office during the audit of hi sec_2010 return and that he should therefore be able to treat as substantial_authority the position he took on them--namely that he was entitled to huge unsubstantiated casualty losses from his compulsive gambling it’s true that a taxpayer can escape an understatement penalty if there is or was substantial_authority for how he reported his tax_liability sec_6662 see sec_1_6662-4 income_tax regs but the regulations list the types of authority taxpayers can rely on for purposes of this defense sec_1_6662-4 income_tax regs that list includes the code regulations tax_treaties revenue rulings and court opinions as well as a few other government- produced sources id it doesn’t include a taxpayer’s own amended tax returns b sec_6751 but mancini still won’t have to pay this penalty part of the commissioner’s burden of production on penalties is to show that they were personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 see graev iii t c pincite the commissioner didn’t introduce any evidence of such approval so we won’t sustain the sec_6662 penalty see 127_tc_200 aff’d 521_f3d_1289 10th cir ford v commissioner tcmemo_2018_8 at aff’d ___ f app’x ___ u s app lexis 6th cir date decision will be entered under rule
